ROBERTSON, Presiding Judge.
This is an appeal from a declaratory judgment in favor of William Burrows, State Farm Mutual Automobile Insurance Company, and Andrea Bell Wilson. Universal Underwriters Insurance Co. (Universal) filed a declaratory judgment request, seeking a ruling on its obligation under an automobile dealership garage liability policy. Universal appeals.
The parties stipulated to the following facts: On March 3, 1988, Andrea Wilson, while driving a 1984 Mazda owned by Smith Tri-State Motors Inc. (Tri-State), *343was involved in an automobile accident with William Burrows. Tri-State gave Wilson permission to use the vehicle while her automobile was having warranty repairs made. At the time of the accident TriState had in effect an insurance policy issued by Universal.
The sole issue on appeal is whether Andrea Wilson is an insured under the policy of insurance issued by Universal to TriState as a permissive user.
Our supreme court addressed this issue in Wiggins v. Universal Underwriters Ins. Co., 539 So.2d 144 (Ala.1988), and held that the driver in that case was “driving the vehicle in question with the permission of Billy Wiggins Ford, Inc.” and, therefore, was an insured under the policy of insurance issued by Universal to Billy Wiggins Ford, Inc.
The decisions of the supreme court govern the holdings and decisions of this court. Ala.Code § 12-3-16 (1975).
Consequently, on the authority of Wiggins, we hold that Wilson was an insured under the policy of insurance issued by Universal to Tri-State and that the trial court is due to be affirmed.
AFFIRMED.
THIGPEN, J., concurs.
RUSSELL, J., concurs specially.